UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    Nos. 12-2527
                                   _____________


                     In Re: Asbestos Products Liability Litigation

                          North Dakota Pipefitter II Group Plaintiffs,
                                                                         Appellants
                                     ___________

                   On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                (Civil Action Nos. 01-md-00875, 09-cv-66581, et seq.)
                    District Judge: Honorable Eduardo C. Robreno
                                     ___________

                                      ORDER

     It IS NOW ORDERED that the September 6, 2013 Opinion and Judgment be
amended as follows:

On page 1 of the Court’s Opinion and Judgment the Civil Action Nos. “01-md- 00875,
09-cv-66582, et seq” is corrected to read Civil Action Nos. “01-md-00875, 09-cv-66581,
et seq.”

This amendment does not change the date of filing (September 6, 2013).


                                                      For the Court,

                                                      /s/ Marcia M. Waldron
                                                          Clerk
Dated: October 21, 2013
cc:   Gino F. Battisti, Esq.
      David C. Thompson, Esq.
      Trevor J. Will, Esq.
      Jason T. Mohr, Esq.
      Thomas M. Stieber, Esq.
      Jeanette T. Boechler, Esq.